POFEENBARGER, JüDGE,

(dissenting) :

My dissent in these eases is founded upon the rules universally observed in the solution of constitutional questions other than the one now under consideration, but recklessly cast aside and ignored, I think, in every case in which the constitutional guaranty, to municipal corporations, of the right of self-government, respecting matters primarily or peculiarly local, has been denied. Much of the argument relied upon for justification of the holding merely combats propositions not set up in support of the claim of the guaranty nor at all necessary to maintenance thereof.
For instance, there is found in the opinions labored contention against the suggestion of inherent right of selfr government. Nobody denies the power to clothe the legislature with unlimited authority over municipal corporations or territory within their boundaries. Certain natural rights, life, liberty and the pursuit of happiness, are regarded as being inherent and inalienable. To sustain the right of local self-government, under the constitutions of the states, (and, as concerns this question, they are all alike in substance), it is wholly unnecessary to put it in that class. It suffices to ascertain that the people, in adopting the constitution, intended to secure it to the inhabitants of the territory incorporated. The question is not what power the people could have vested in the legislature, but the nature and extent of *430the power they did actually vest in it. Such a right is not one naturally or divinely inherent. Nobody predicates any naturally inherent right of public corporations, as an attribute. Nobody denies the artificial character and qualities of these organizations. Nobody asserts the right of local self-government is essential to a republican form of government. Likely it is not. All of these considerations lie beyond the borders of our inquiries, namely, the intent of the people, in the adoption- of the constitution, the general nature and basic elements of a municipal'corporation as contemplated by them, and the nature, elements and powers of a legislature, according to their knowledge and conception of it at that time. These terms in the constitution mean now what they meant then and their meaning at that time was, for the purpose of interpretation and construction, just what the masses understood it to be. The contemporaneous common knowledge of the subject, derived from tradition, history, literature, science and law, is the universally recognized test. On this phase of the discussion, the conclusion of the Supreme Court of the United States ought to be received anywhere as satisfactory authority. In Gibbons v. Ogden, 9 Wheat., 188, Mr. Chief Justice Marshall stated the proposition in these words: “As men, whose intentions require no concealment, generally employ the words which most directly and aptly express the ideas they intend to convey, the enlightened patriots who framed our constitution, and the people who adopted it, must be understood to have employed the words in their natural .sense and to have intended what they have said. ’ ’ The state courts, including our own, declare and enforce the rule with equal emphasis and vigor. List v. Wheeling, 7 W. Va. 519; C. & O. Ry. Co. v. Miller, 19 W. Va. 418; State v. Harden, 62 W. Va. 323; Capito v. Topping, 65 W. Va. 594; May v. Topping, 65 W. Va. 660; Simms v. Daniel, 49 W. Va. 563; State ex rel. Nance & May v. Brown, 71 W. Va. 523; Ex parte Jones et al., 71 W. Va. 594; State v. Mace, 5 Md. 350; Manly v. State, 7 Md. 147; Hills v. City of Chicago, 60 Ill. 90; Beardstown v. Virginia, 76 Ill. 41.
Advocacy of the guaranty invokes nothing beyond the benefit of this universally recognized rule. Assertions of inherent right, occasionally found in the course of argument, *431mean no more than that, as municipal corporations were known, at the date of the adoption of the constitution, local self-government was an invariable attribute or element thereof, just as a piston and a steam-chest are now known to be parts of steam engines, wheels necessary elements of wagons and foundatigns essential parts of houses. In that sense, it was literally and indisputably inherent. But nobody, I repeat, has ever so much as intimated lack of power in the people, to have provided in their constitution, for the creation of public corporations without such right.
The protest, found in some of the decisions, particularly Redell v. Moores, (Neb.) 55 L. R A. 740, against resort to. unwritten matter or principles for aid in constitutional construction, there denounced as the introduction of an undefined test, “an elusive something, elastic and uncertain as an unwritten constitution,” is equally fallacious. Nobody affirms the existence of an unwritten constitution. Nevertheless, it is impossible truthfully to assert that the constitution defines the terms “legislature” or “municipal corporation,” or specifically sets forth or prescribes the powers, functions or attributes of either. Nor can that instrument or any other be read intelligently, without application to its words, of the common knowledge of their meaning, disclosed by tradition, history, literature, science and law. No instrument is fully written. Under its terms, a mass of common knowledge which, if fully written, would multiply its length, sometimes into volumes, necessarily comes in for purposes of definition. The constitution, like every legal instrument, is written, only in the sense that its words generally and indefinitely cover its subject matter, but it is unwritten in the sense that its words must be defined by resort to common knowledge. In the latter sense, no constitution nor any other instrument is written. For the definitions of words and the nature of things the courts must draw upon the great reservoir of judicial knowledge of which they take notice, derived from human experience and witnessed by tradition and books which form no part of the instrument itself.
The implications, inferences and deductions, drawn from the language and provisions of the constitution, for support of the guaranty of local self-government, as defined by the *432Michigan Supreme Court and others, are not different in character from those made use of upon other occasions of inquiry for the meaning or intent of the constitution. Nor do they differ in nature an iota from those upon which the assertion of unlimited legislative power stands. Legislatures have such powers as bodies of that kind have always possessed and exercised. In providing a legislature, by their constitution, the people are presumed to have intended to sanction and ordain a body with such powers as they historically knew the Parliament of England and all other national legislatures possessed, and to have it exercise those powers for them, ex.cept in so far as they saw fit, in that instrument, to limit or curtail that inherent power. This presumption is the sole basis of plenary power in the legislature. A denial of its power to do any ordinary legislative act, made at the bar of this or any other court, can be legally answered in no other way. A search of the constitution would reveal no provision specifically granting the power. To say the legislature has all legislative power not withheld from it by the constitution, without giving the reason for the assertion, would be as unsatisfactory as a mere declaration of the existence of the guaranty in question, unaccompanied by reason or authority for it. Like all other elements of civil government, legislative jurisdiction and authority are artificial. It is inherent in the law making body, not by force of any natural law, but because it is historically known to have been conceded or assigned to it, by mankind, throughout all the ages of civilized and enlightened government. For the definition of the legislature or the enumeration of its powers, the people, in adopting the constitution provided for it, did not resort to that instrument, but to their common knowledge of these subjects, derived from sources above mentioned; and the courts must likewise go outside of the instrument for the same information, when called upon to ascertain and declare the nature and extent of legislative authority. The meaning of the constitution, respecting’ these matters as well as all others, is the intention of the people of the state, in the adoption thereof. In construing the constitution as a whole, or any provision of it, as to any matter not made plain and certain by its terms, the courts must look beyond it and take into consideration, as guides to the *433intention, all of that common knowledge of the subject in the light of which the people framed and adopted the provision in question, just as in the ease of the construction of any other instrument.
That which makes it necessary to go beyond the specific provisions of the constitution to find legislative power, amply justifies resort to extrinsic evidence for the definition and meaning of express terms, provisions and purposes that may, when properly understood, that is, as the people understood them, restrain or limit powers expressly or impliedly conferred upon the legislature, or regulate the exercise thereof. No provision of our constitution expressly authorizes the legislature to charter a municipal corporation. To get it at all, we must go beyond the letter of the instrument, as I have suggested. If, when found, it has a limitation fixed upon it by terms in the constitution, defined by extrinsic evidence of the same character as that by which the existence of the power itself is disclosed, there can be no justification for allowance of the one without the other. They are of equal dignity and force. Neither is fully or specifically written in the constitution. Both are, in a legal sense, sufficiently written in it— written in the manner and to the extent characteristic of statutes, contracts, wills, treaties and all other instruments. Sound rules work both ways. A constitution disallowing such operation warps and misuses the rule. Legislatures are no older nor better defined, legally, historically or scientifically, than municipal corporations. Each has its vital and distinctive characteristics and functions. Each is an agency of the state. Neither is the state. Nor is the corporation any more a legislative agent than is a court the legislature has constitutional power to create. Each has governmental functions, that of the legislature being general and that of the municipal corporation local. One wields the law making power of the state, the other the power of local government, under legislative regulation. From the earliest dawn of Anglo-Saxon civilization and English jurisprudence, municipal corporations have had the power of local self-government. • Deprivations of that right by English kings were regarded by the English people and Parliament as acts of tyranny and despotism and constituted, in part, the basis of *434a revolution which dethroned King James. No authority in the legislature beyond that of creation, regulation and abrogation, had ever been asserted in England or America, prior to the adoption of the constitution of this state. As municipal corporations were then known, the right of self-government was historically, politically and economically inherent in them. As a legislature was then know?», it had like inherent power, among other innumerable things, to charter, regulate and abolish corporations, having the right of local self-government. To say it had any kind of power to charter, regulate and abrogate corporations not having such right is mere assumption, unsustained by anything in common-knowledge. Not found in the words of the constitution nor in common knowledge, there is no basis for the assertion that it is inherent in the legislature. It had no existence, wherefore the people could not have known it, when they adopted the constitution, and, for the same reason, it has no place, as an element or factor, in the inquiry for the popular intent. On the other hand, they knew no legislature had ever assumed authority to create a corporation without power of self-government and that no existing corporation lacked such power. Presumptively, therefore, in saying “The legislature may, by law, authorize the corporate authorities of cities, towns and villages, for corporate purposes, to assess and collect taxes; ’ ’ and, in limiting the legislative power respecting the mode and manner of incorporating cities, towns and villages and amending their charters, by a clause of sec. 39 of Art. VI, the people assumed the corporate authorities would have the essential character of existing corporate authorities and that the cities, towns and villages to be incorporated would be such in general character as had, up to that time been created, not things lacking the historically politically and economically vital and basic elements of a municipal corporation. Of course, this view rests upon implication to some extent, but the implication has root and basis in the terms of the constitution. Almost every other conclusion, as to constitutional intent has a like basis. That this one depends upon implication in a large degree or to a greater extent than do some others, can make no difference.- That one man distributes more of his weight to his heels, in walking, *435than another, is consistent with the view that each walks on his feet. Regardless of- detail results, the principle rules in all cases. Just here it may be truthfully repeated that the particular power here claimed for the legislature does not have even so much as a partial foundation in implication. It stands solely upon judicial assertion.
It is the province of the people, not of the courts nor the legislatures, to make constitutions and, after they have been made, they are not to be construed according to mere legislative or judicial notions or conceptions of right or policy. The test of meaning is the popular intent at the date of the adoption of the instrument, not some other date. An unwritten constitution may grow, expand and contract, but a written constitution cannot.' It means the same always. For its meaning, we must go to the time of its adoption. Knowing what a West Virginia municipal corporation was, in 1872, we know what kind the people intended to entrust with the exercise of the power of taxation. T'heir intention then is the law of the constitution now. Hence, it is wholly immaterial that a'few state courts have recently voiced a different conception of the nature and functions of such organizations. That conception did not enter into or influence the conduct of the makers of our constitution, wherefore it should not be allowed to influence us upon the inquiry for its true meaning. ' '
Speaking of the federal constitution, in Dred Scott v. Sandford, 19 How. (U. S.) 393, Mr. Chief Justice Taney said: “It is not only the same in words, but the same in meaning, and delegates the same power to the Government, and reserves and secures the same rights and privileges to the citizens; and as long 'as it continues to exist in its present form, it speaks not only in the same words, but with the same meaning and intent with which it spoke when it came from the hands of its framers, and was voted on and adopted by the people of the United States. Any other rule of construction would abrogate the judicial character of this court, and make it the. mere reflex of the popular opinion or passion of the day.” In South Carolina v. United States, 199 U. S. 437, Mr. Justice Brewer, citing the Dred Scott case and quoting the language here taken from it, reiterated the doctrine in these *436terms: ‘ ‘ The Constitution is a written instrument. As such its meaning does not alter. That which it meant when adopted it means now. Being a grant of powers to a government its language is general, and as changes come in social and political life it embraces in its grasp all new conditions which are within the scope of the powers in terms conferred. In other words, while the powers granted do not change, they apply from generation to generation to all things to which they are in their nature applicable. This in no manner abrogates the fact of its changeless nature and meaning. Those things which are within its grants of power, as those grants were understood when made, are still within them, and those things not within them remain still excluded. ’ ’
Read in the light of the firmly established rules giving paramount force to the intention of the people and determining methods of ascertaining it, the arguments of the judges of the Michigan court, in People v. Hurlbut, 24 Mich. 44, are unanswerable. At page 88, Chief Justice Campbell said: “Incorporated cities and boroughs have always, both in England and in America, been self-governing communities within such scope of jurisdiction as their charters vest in the corporate body. According to the doctrine of the common law, a corporation aggregate for municipal purposes is nothing more or less than 'investing the people of the place with the local government thereof. ’ — Salk. 193. In the absence of any provision in the charter creating a representative common council, the whole body of freemen make the common council, and act for the corporation at their meetings. — Gomyn Dig. ’Franchises, (F.) 25. It is agreed by historians that originally all boroughs acted in popular assembly, and that the select common council was an innovation, which may have been of convenience or by encroachment. In modern times cities have generally acted in ordinary matters by such a select .body. But townships still act by vote at town meetings, and for many purposes connected with taxation the people of cities usually have the same privilege. -'But whether acting directly or by their representatives, the corporation is, in law, the community, and its acts are their acts, and its officers their officers. The doctrine is elementary that all corporation officers'must derive office from the corporation. — Kyd, -ch. 8, *437§ 8. This has been from time immemorial settled law. By articles fifteen and sixteen of the great charter, it was stipulated that the liberties and free customs of London and all other cities, boroughs, towns and' ports should be preserved. Those liberties were all connected with and dependent upon the right to choose their own officers and regulate their own local concerns. The sole motive of the infarmous proceedings of Charles II. to procure the forfeiture of these corporate charters, was to enable him to interfere in the selection of corporate officers. When he had secured a decision against the city of London, adjudging the charter forfeited on trumped up charges-of sedition and illegal tolls, he offered, through Lord North, to respite the judgment, if the city would give him such right of control over its election of officers as to enable him to exclude persons not acceptable to the Crown. — 8 State Trials, 1281; Lives of Lord Chancellors Yol. 4 p. 3*8-19. These interferences with both the English and American colonial charters were always regarded as legal outrages, and contrary to all constitutional principles, and one of the first acts of parliament, after the revolution of 1688, was passed to prevent any future action of that kind. ’ ’
In those jurisdictions in which the right of self-government is recognized and placed beyond legislative abrogation, the courts carefully mark the distinction between corporate jurisdiction over purely local matters and such jurisdiction over matters of a general public .nature, conceding legislative power to commit the latter to the care of officers and boards not selected by the inhabitants of the corporation, and some of the decisions relied upon as authority so to treat matters of purely local concern go no further than the divestiture of corporate control of police and fire officers and tribunals. Such is the character of the decision in Newport v. Horton, 22 R. I. 196, which involved only a police officer. In its opinion, the court indicated its entire satisfaction with the doctrine of the Michigan eases. The following excerpts from the opinion disclose the court’s attitude: “Towns and cities.are recognized in the constitution, and doubtless they have rights which cannot be infringed. * * * We assume that the towns and cities in this State have the same rights which towns and cities have in other States under the prevalent form of State *438government. One inquiry, therefore, is whether the establishment of police authorities by the State infringes the rights of self-government. * * * The clear weight of authority sustains the right of the legislature to control police, and equally is it sustained by sound reason.” The opinion concludes with this quotation from the opinion of Judge Staples in Burch v. Hardwicke, 30 Gratt. 38: “The distinction recognized in all of them is between officers whose duties are exclusively of a local nature and officers appointed for a particular locality, but yet whose duties are of a public or general nature. When they are of the latter character they are State officers, whether the legislature itself makes the appointment or delegates its authority to the municipality. The State, as a political society, is interested in the suppression of crime and in the preservation of peace and good order, and in protecting the rights of persons and property. No duty is more general and all-pervading than this. It extends alike to towns and cities as to the country. It looks to the preservation of order and security in the State, at elections, and at all public places; the protection of citizens at railway stations, at steamboat landings; the enforcement of the law against intémperanee, gambling, lotteries, violations of the Sabbath, and, in fine, the suppression of all those disorders which affect the peace and dignity of the State and the security of the citizen. The instrumentalities by which these objects are effected, however appointed, by whatever name called, are agencies of the State, and not of the municipalities for which they are appointed or elected. ‘The whole machinery of civil and criminal justice, ’ says a learned judge, ‘has been so generally confined to local agencies that it is not strange if it has sometimes been considered of local concern. But there is a clear distinction in principle between what concerns the State and that which does not concern more than one locality. ’ ’ ’
The larger number of cases cited in support of the majority opinion fall far short of the proposition accepted by it, in so far as they actually decide anything. Baltimore v. Howard et al., 15 Md. 376, involved only State control of the police. Gooch v. Exeter, 70 N. H. 43, involved the same question. Rev. Com. v. State,_ 45 Ala. 407, involved 'only the State’s *439power of taxation. Con v. Plaisted, 148 Mass. 375, involved only a police regulation prescribed by a police board appointed by the governor. Hunter v. City of Pittsburgh, 207 U. S. 161 merely denies the existence of any federal question in a contest between the legislature and a municipal corporation. Wulf v. Kansas City, 77 Kan. 358; David v. Portland Water Com., 4 Ore. 98; Harris v. Wright, 121 N. C. 172; Brown v. Galveston, 97 Tex. 1; Americus v. Perry, 114 Ga. 871; Phila. v. Fox, 64 Pa. St. 169, and State v. Smith, 44 O. St. 348, all support the opinion. Against it stand' express decisions in Indiana, Iowa, Michigan, Alabama, Illinois, Kentucky, Tennessee and North Dakota. The weight of authority, therefore, seems clearly to be against the assumption of right in the legislature to deprive public corporations of the right of local self-government, notwithstanding Judge Dillon’s view of the situation. His great ability I cheerfully confess, but I cannot ascribe to him legal infallibility as an attribute.
The conclusion adopted by the court leaves the legislature wholly unrestrained. It may turn over to appointees of the Governor every municipal corporation in the state, if it sees fit to do so, and such appointees need not be residents of the corporations they are to govern. Citizens of Huntington may be made rulers of Charleston and citizens of Charleston rulers of Huntington. The government of all the cities may be entrusted to citizens of the rural sections. None of these things are likely to happen, of course, but a construction making them possible is violative of the rules of interpretation. An absurd or ridiculous possibility of result always condemns the construction. “But, as in the ease of statutes, this rule, (that plain provisions must be allowed full effect, without regard to consequences), extends only so far as the language of a constitutional provision is plain and unambiguous, * * * and where,, understood in that sense, it raises no conflict with other provisions in the same instrument, and gives occasion to no absurd effect. An intention to produce such results cannot, of course, be imputed to the framers of a constituion, or to the people adopting it, any more than to the Legislature in passing a statute. And hence, to avoid them, aids in the construction of constitutional pro*440visions are recognized as permissible, anologons to those allowed in the construction of statutes. ’ ’ Endlieh, Int. Stat., see. 509. See Hasson v. City of Chester, 67 W. Va. 278; Ex parte Jones, 71 W. Va. 567, 605, and Peyton v. Holley, 72 W. Va. 540, 542.
Can anything be more obvious, as a matter of reason, than that the people would have provided safe-guards against such results as are here suggested as being possible, if they had realized that, in adopting the constitution, they were clothing the legislature with power to take away from the people of the cities, towns and villages, the right of self-government they then held? The omission thereof proves lack of intent to give such power. Of course, this invokes the force of implication, but it is utterly impossible to interpret the constitution without resort to implications. What prevents the legislature from providing appointed commissioners to govern the counties and districts? Words of express prohibition thereof cannot be found in the constitution. It comes only from inlplication. Almost all of the restraints upon legislative power are implied, just as almost all the power it has rests upon implication. Of course some implications are stronger than others, but that does not affect the principle. To uphold a particular view in a particular line of policy the courts which deny right of corporate local self-government are forced wholly to disregard the principle, in one aspect, and to stand upon it, in another. Such construction cannot be sound.
The legislature is entitled to the benefit of all doubts as to the extent of its authority, but whether there is a doubt, in a given instance, depends upon the result of the application of the settled rules of interpretation, in the quest for the meaning of the constitution. A doubt arising from failure to apply the rules is legally no doubt at all, and does not bring the court within the protection of the doubt rule. Observance of the rules, upon this inquiry, leads to an absolute certainty of lack off the power the legislature has assumed.
Nor can the act be upheld as one authorizing provisional appointments. It puts the appointees in for two years, if it puts them in at all. If they should be admitted, they cannot retire, after having organized the new government, without *441creating vacancies for the filling of which the act makes no provision. There is no local appointing power, nor anybody authorized to call an election. The only ground of justification of provisional appointments, suggested by any authority, is the possible necessity, under conceivable conditions, of entrusting the preliminary work of organization or installation to men peculiarly qualified for it. In such cases, the legislature has no power to put them in by appointment for a longer period than is necessary to the performance of such work. They must get out the moment it is completed. Such was the opinion of Judges Cooley and Christiancy in People v. Hurlbut, 24 Mich. 44. The other two judges denied legislative authority to make provisional appointments at all. The terms specified in the act held unconstitutional in the Michigan case were two, four, sis and eight years! No member of the court thought any of the officers could serve throughout the specified term. Judge Cooley said: “The excess of authority was only in providing that the appointments made should continue for two, four, six and eight years. * * * If the exact period for the cessation of their official functions was not named, we must suppose the legislative purpose to have been that the common council, to whom had been given 'the power to fill vacancies, should proceed to do so whenever in their view the functions of the provisional board had been fulfilled. From that time the provisional incumbents could rightfully occupy only till appointees were named by the board possessing the general power to appoint. I think the position of thi^ case is precisely the same that it would have been if the act were as I have supposed.” By this, he meant the appointees were legally in the same situation as if no terms had been prescribed. A later Michigan ease, Moreland v. Millen, 85 N. W. 882, held unconstitutional a statute providing for an appointment to the office of superintendent of public works, for a period of about a year, and expressly declaring it to be provisional. These are the only decisions found that discuss at any length the suggestion of provisional appointments and they are squarely contradictory of the position taken in the majority opinion. Aside from authority, we know, as a matter of common knowledge, there was no exigency requiring thebe appointments to be made for *442two years. Except as to the number and official titles of the governing officers and their terms of office, the new form of government is not radically different from the old. The corporate powers are substantially the same. Williamson had been governing itself for years. Municipal government was not a new or intricate problem for its citizens. Moreover, there was abundant time between the passage of the act and July 1,1915, for the election of the commissioners. The legislature could not make occasion for a provisional government by its own failure to provide for a preliminary election, in the manner in which it has so often done that. As the act took effect, May 9, there was ample time between that date and July.l, for an election.